DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on December 22, 2021 is acknowledged.
Claims 15-20 are withdrawn. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 4-9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4,499,113 (Mochizuki).
Claim 1 recites a chocolate composition product comprising: an outer shell comprising a legume flour and a hydrophilic binding agent, and
an inner portion comprising a chocolate composition,
wherein the outer shell surrounds the inner portion,
wherein the product is a ready-to-eat food,
wherein an average moisture content of the outer shell is between 0.1% and 5%, and wherein, when the chocolate composition product is tested by exposing the product to 37°C for 3 minutes, the chocolate composition product exhibits substantially no visible leakage.
Mochizuki teaches a chocolate composition (col. 1, 66-68)  comprising an outer shell comprising a legume flour and a hydrophilic binding agent (col. 1, lines 54-61 and 67-68)  in the form of green pea flour as the legume and pregelatinized starchy flour as the hydrophilic binding agent), and an inner portion comprising a chocolate composition (col. 1, lines 67-68), wherein the outer shell surrounds the inner portion (col. 1, lines 54-61), wherein the product is a ready-to-eat food (i.e., a snack product as discussed at col. 1l, lines 5-10). 
Mochizuki does not teach the average moisture content of the outer shell.  However, it is taught at col. 2, lines 50-55 that the snack product with the coating can be fried and dried to provide a crisp product.  It would have been obvious to provide a final product with a low amount of moisture such as claimed (i.e., between 0.1% and 5%), as Mochizuki teaches that is desirable to have a dry, crisp product. 
As to the recitation that the chocolate composition product is tested by exposing the product to 37°C for 3 minutes, the chocolate composition product exhibits substantially no visible leakage, Mochizuki does not teach the particular testing parameters.  However, it is taught that the process of 

Claim 2 recites that the inner portion further comprises a legume.
At col. 2, lines 10-15, it is taught that beans can be used as a core. 

Claim 4 recites the outer shell further comprises a rice starch.
At col. 5, lines 15-20, it is taught that rice flour can be used. 

Claim 5 recites that the legume is coated with or enclosed in the chocolate composition.
The coating can be chocolate at col. 2, lines 6-15.

Claim 6 recites the legume comprises peanut, chick pea, soybean, green pea, yellow pea, black eyed peas, pinto bean, kidney bean, black bean, mung, adzuki, fava, green lentil, red lentil, or black lentil.
At col. 2, lines 5-10, groundnuts (i.e., a peanut is a kind of groundnut which belongs to the legume family) can be used for the core.  Thus, it would have been obvious to one skilled in the art to use peanuts, as peanuts are groundnuts.  


At col. 2, lines 5-10, groundnuts (i.e., a peanut is a kind of groundnut which belongs to the legume family) can be used for the core.  Thus, it would have been obvious to one skilled in the art to use peanuts, as peanuts are groundnuts.  

Claim 8 recites the legume flour is a flour of chick pea, peanut, soybean, green pea, yellow pea, black eyed peas, pinto bean, kidney bean, black bean, mung bean, adzuki, fava, green lentil, red lentil, black lentil or combinations thereof.
As to claim 8, the flour is green pea flour (col. 2, lines 20-25).

Claim 9 recites the binding agent comprises pregelatinized starch, molasses, jaggery, rice syrup, brown rice syrup, corn syrup, alginates, agar, guar gum, locust bean, carrageenan, gum arabic, tragacanth, pectin, xanthan, gellan, maltodextrin, galactomannan, pullulan, laminarin, scleroglucan, gum arabic, inulin, pectin, chitin, cyclodextrin, chitosan, polyvinyl pyrrolidone, methylcellulose, hydroxypropylcellulose, hydroxypropylmethylcellulose, or a mixture thereof.
Mochizuki teaches that the binding agent can be pregelatinized starch (col. 1, lines 54-61). 


Claim 11 recites the outer shell comprises between 30% and 60%, and the inner portion comprises between 40% and 70%, based on the total weight of the product.
Claim 12 recites the chocolate composition comprises a chocolate or a chocolate or compound chocolate.
At col. 3, lines 27-39, it is taught that the preferred ratio of the thickness of the first coating to that of the second coating is such that the weight proportion of the first coating to the second coating is 
Thus, it would have been obvious to have relatively even coatings in terms of weight. 
As to the overall weights of the coating to core, it is noted that the type of core can vary (i.e., nuts for example, almond, hazelnut, groundnut, chestnut, cashew nut, Brazil nut, walnut, Macadamia nut, pecan nut, and so on), seeds, beans, expanded starchy materials coated with fatty confectionary material (for example, expanded rice, popcorn and puffed barley which are coated with fatty cheesy cream or chocolate), and shaped fatty confectionary material (for example, fatty cream and chocolate – col. 2, lines 5-15).  In this regard, a chocolate composition can be produced. 
Additionally, it is noted that Mochizuki teaches that the coating can have crisp coating that can be expanded and optionally fried (col. 2, lines 25-48).  It would have been obvious to vary the weight of coating to core based on the desired taste and texture of the coating relative to core and whether the coating is fried (i.e., which would oil to weight).  


Claim 13 recites the outer shell has a thickness between 0.8 to 4 mm.
As to the coating, the first coating also includes an aqueous sugar solution that comprises corn syrup (i.e., glucose syrup) or a mixture of corn syrup and sucrose to which water has been added to achieve a refractive Brix value of 30 to 40. This first coating is capable of greatly expanding during frying and is formed by spraying or sprinkling the starchy flour mixture and aqueous sugar solution alternately over the core material in a tumbling coater such as a revolving pan or rotary drum (col. 2, lines 28-36).  

Claim 14 recites the product is heat tolerant as measured by detecting no leakage when the product is exposed to a temperature of 37°C for 3 minutes.
As to the recitation that the chocolate composition product is tested by exposing the product to 37°C for 3 minutes, the chocolate composition product exhibits substantially no visible leakage, Mochizuki does not teach the particular testing parameters.  However, it is taught that the process of the present invention requires no special treatment for preventing the leakage of the shaped fatty confectionary material from the coating layer. Mochizuki teaches that it is probably because of the high expandability of the first coating, even if a shaped fatty confectionary material is used as the core material, the first coating on the core material expands before the expansion of the second coating and melting and leakage of the shaped fatty confectionary material (col. 4, lines 40-60). Thus, it would have been obvious that the composition would meet the claimed parameters, as the composition does not allow leakage. 

Claims 3 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over MOCHIZUKI as applied to claims 1-9, 11-14 above, and further in view of WO 2015/126871 (IGB).
Claim 3 recites the outer shell further comprises at least one of a cinnamon flavoring, a vanilla flavoring, or a cocoa flavoring.
Mochizuki does not teach that the outer shell contains flavoring. 

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mochizuki and IGB and form the product of claim 1, as disclosed by Mochizuki, wherein the outer shell comprises a vanilla flavoring, as disclosed by IGB, in order to form a chocolate composition product that exhibits a specific taste profile for consumers.

Claim 10 recites the binding agent comprises inulin or brown rice syrup.
Mochizuki does not teach that the use of inulin. 
IGB further discloses that the binding agent can be inulin.  Inulin provides a more robust and pliable coating which resists breakage. 
Thus, it would have been obvious to add inulin to the coating of Mochizuki to provide a more pliable coating resistant to breaking.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         

/DONALD R SPAMER/               Primary Examiner, Art Unit 1799